Order entered April 11, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01504-CR

                                 DAVID JUAREZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-00872-M

                                            ORDER
       The Court REINSTATES the appeal.

       On March 4, 2013, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel Deborah

Farris; (3) counsel timely requested preparation of the reporter’s record; (4) Belinda Baraka is

the court reporter who recorded the proceedings; (5) the notes are available and can be

transcribed; (6) the delay in filing the record is due to Ms. Baraka’s caseload; and (7) Ms. Baraka

can file the record by May 6, 2013.

       We ORDER court reporter Belinda Baraka to file the complete reporter’s record in this

appeal, including exhibits, by MAY 6, 2013.       Because the record is already more than three
months overdue, no further extensions will be granted. If the record is not filed by the date

specified, we will order that Ms. Baraka not sit as a court reporter until she files the reporter’s

record in this appeal.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ernest White, Presiding Judge, 194th Judicial District Court; Belinda Baraka, official

court reporter, 194th Judicial District Court; and to counsel for all parties.



                                                       /s/     LANA MYERS
                                                               JUSTICE